Citation Nr: 1646177	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1969 to August 1972.  The Veteran had service in the Republic of Vietnam from May 1970 to March 1971.  He was awarded the Combat Action Ribbon and Vietnam Cross of Gallantry, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was before the Board in July 2013 when it was remanded for additional development.  Upon completion of that development, the case was returned to the Board.  In a November 2015 decision, the Board denied the Veteran's claim for hypertension.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  

In a June 2016 order, the Court vacated the portion of the Board's November 2015 decision that denied the Veteran's claim for hypertension as due to service, in accordance with a June 2016 Joint Motion for Partial Remand (JMR), and remanded the matter to the Board for further development.  The Court explicitly affirmed the Board's denial of service connection for hypertension as due to posttraumatic stress disorder (PTSD) and diabetes mellitus.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.


FINDING OF FACT

The probative evidence of record shows that the Veteran's hypertension is related to his exposure to Agent Orange in service.
CONCLUSION OF LAW

Entitlement to service connection for hypertension is granted.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this matter, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

This case was remanded by the Court in June 2016.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104(d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

To that end, the June 2016 JMR found that the Board erred in relying on an October 2013 VA examination report that did not address whether the Veteran's hypertension was related to his presumed exposure to Agent Orange.  The Court remanded the Veteran's claim for the Board to obtain a new examination.  However, as discussed below, in November 2016 the Veteran's representative submitted a private medical opinion that is sufficient evidence to grant the Veteran's claim.  Thus, a remand for further development is unnecessary.

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2015) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  However, hypertension is not one of the specified diseases.  Id.  Nevertheless, in the absence of a relevant presumption, service connection may be established on a direct basis.  

Analysis

As an initial matter, the record indicates the Veteran was diagnosed with hypertension in 1999.  Thus, the first Hickson element is satisfied.

Next, although the Veteran's service treatment records are silent for reports of or treatment for high blood pressure or hypertension, the Veteran's personnel records indicate he had service in Vietnam.  Thus, the Veteran is presumed exposed to herbicides while on active duty, and the second Hickson element is met.
Thus this case turns on whether there is medical evidence of a nexus between the Veteran's hypertension and his military service, specifically his exposure to Agent Orange while in Vietnam.  There are two opinions of record.  The October 2013 VA examiner opined that the Veteran's hypertension was less likely than not related to service.  The examiner noted that the Veteran's service treatment records noted no diagnosis of hypertension, and that one did not appear in his medical records for the period shortly after service.  The examiner reasoned that as hypertension was not diagnosed soon after discharge from service, a nexus could not be established.

The Veteran's representative submitted a private opinion from Dr. V. C. in October 2016.  It was noted that she was a board certified physician.  The physician reviewed the Veteran's medical history and discussed the October 2013 VA opinion.  Dr. V. C. opined that the Veteran's hypertension was at least as likely as not related to his in-service exposure to Agent Orange.  She explained that a medical study cited in the National Academy of Sciences (NAS) Institute of Medicine's VETERANS AND AGENT ORANGE: UPDATE 2012 found a "highly-statistically-significant association" between Agent Orange chemicals and diastolic blood pressure.  She went on to acknowledge that in Update 2014, the Institute of Medicine reconfirmed their previous conclusions that there is limited or suggestive evidence of an associate between exposure to Agent Orange and ischemic heart disease, hypertension and stroke.  Dr. V. C. noted that several studies of Vietnam War veterans from the Republic of Korea showed a statistically significant increase in the incidence of hypertension versus non-Vietnam War veterans.  She noted the major quantifiable risk factors for hypertension and indicated that the risk factors apply to both hypertension and ischemic heart disease.  It was also noted that the development of hypertension and ischemic heart disease are inextricably intertwined.  She concluded that based on the Veteran's record and scientific literature, the Veteran's hypertension was at least as likely as not caused by his Agent Orange exposure.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, although both medical opinions are based on a review of the record and are consistent with the evidence of record, Dr. V. C.'s opinion addressed the relationship between the Veteran's exposure to Agent Orange and his hypertension, which the Court found lacking in the October 2013 VA examination report.  

Given that Dr. V. C.'s opinion is supported by a reasoned rationale and is consistent with the record, it is the most probative evidence as to the nexus element of the Veteran's service connection claim.  Accordingly, the Veteran has satisfied the third Hickson element, and service connection is warranted for hypertension.

ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


